Citation Nr: 1133955	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1963 to April 1966.  He also had additional service in the Louisiana Army National Guard, including active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A January 2003 decision denied the claim for service connection for a left ankle disorder; a July 2005 decision denied the claim for service connection for tinnitus; and a July 2006 decision again denied the claim for service connection for tinnitus, but also denied the claim for service connection for hearing loss.

In December 2006 the Veteran testified at a videoconference hearing before the Board.  The Board subsequently, in June 2007, remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The Board later issued a June 2008 decision denying the claim for service connection for a left ankle disorder, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In March 2009, during the pendency of that appeal to the Court, his attorney and VA's Office of General Counsel, representing the Secretary, filed a joint motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month granting the joint motion for remand and returned the case to the Board.

In August 2009, to comply with the Court's order, the Board remanded the case to the RO.  The RO issued a September 2009 supplemental statement of the case (SSOC) continuing to deny the claim for a left ankle disorder.

In February 2010, in further support of all three claims for service connection, the Veteran provided additional videoconference hearing testimony before the undersigned Veterans Law Judge of the Board.

Subsequently, in March 2010, the Board remanded all three claims to the RO for still further development and consideration.  The Board later issued a decision in September 2010 denying all three claims, and the Veteran appealed that decision to the Court.

In an April 2011 order, granting a joint motion, the Court vacated the Board's September 2010 decision and remanded all three claims to the Board for further development and readjudication in compliance with directives specified.

To comply with this most recent April 2011 Court order, the Board is again remanding the claims to the RO for more development and consideration.


REMAND

The Court vacated the Board's September 2010 decision because the Board relied on inadequate VA examinations that were provided to determine whether the Veteran's hearing loss, tinnitus, and left ankle disorder are related to his military service.  Additional examinations and opinions therefore are needed concerning this determinative issue of causation.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain an examination and opinion when necessary to fairly decide a claim).

With respect to the claims for hearing loss and tinnitus, the Veteran had a VA audiological examination in May 2010.  In determining the Veteran's hearing loss is not related to his military service, the evaluating audiologist relied solely on the lack of documentation of hearing loss in service.  He did not address the Board's earlier finding of fact that the Veteran had noise exposure in service, so relevant injury (acoustic trauma).  The audiologist also did not address the Veteran's statements regarding his alleged noise exposure in service, did not address how any post-service noise exposure may have affected his hearing, and stated the Veteran reported no history relating to hearing loss or difficulty. 

The Court-granted joint motion thus concluded the May 2010 audiological examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or opinion for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The opinion must support its conclusions with an analysis the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Another VA audiological evaluation and opinion therefore are needed before readjudicating this claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence is potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).

As for the left ankle disorder, the record shows the Veteran twisted his left ankle in August 1976 during a period of ACDUTRA.  There was no further mention of left ankle problems until several years later, in August 1989, when he sustained a contusion and possible fracture of this ankle in an on-the-job injury.  An MRI in 2002 revealed degenerative joint disease (i.e., arthritis) of this ankle.  Therefore, the determinative issue is whether the Veteran's current left ankle disorder is related, at least in part, to the initial August 1976 injury in service, while on ACDUTRA, or, instead, entirely the result of the additional intercurrent injury he has sustained since service in August 1989 at his civilian job.

The Veteran was provided a VA examination in May 2010 to answer this question.  After reviewing the claims file and examining the Veteran's left ankle, the examiner simply stated the left ankle disorder "cannot be related" to service because the Veteran had a subsequent injury.  However, the examiner did not provide any rationale to support this opinion, including addressing why the post-service injury precludes the possibility that the Veteran may have had a chronic left ankle disorder as a result of the initial August 1976 injury in service, which may have gone untreated and therefore undiagnosed until after the August 1989 injury.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion is not entitled to any weight in a service-connection or rating context if it contains only data and conclusions).  In other words, it appears the examiner based his unfavorable opinion on the premise the Veteran had not received continuous treatment ("continuity of care") since the initial left ankle injury in service, but the Court has pointed out it is only necessary that he have experienced continuity of symptomatology (i.e., continuous "symptoms") since that initial injury in service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Moreover, even as a layman, he is competent to proclaim having experienced continuity of symptoms since the initial injury in service.  38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  So additional examination and medical comment are needed concerning this claim, as well.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA audiological examination for additional opinions concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral hearing loss and tinnitus are related to his military service - in particular, if one accepts that he was exposed to loud noise during his service, but especially his active duty (AD) service from April 1963 to April 1966 since these claims are not predicated on the additional service he later had on ACDUTRA and INACDUTRA.

The term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In making this determination of causation, the designated audiologist or other examiner must bear in mind that the Veteran is competent to report having experienced difficulty hearing and tinnitus during and since his service.  So the mere absence of any actual documentation of either hearing loss or tinnitus during service, or even during the many years since, cannot be the sole basis for disassociating his hearing loss and tinnitus from his military service.  If, however, there is a medical basis for expecting some objective indication of hearing loss more contemporaneous to the noise exposure in service, such as during the April 1966 separation examination that included an audiogram showing no evidence of hearing loss, then it is permissible for the examiner to cite this as one of the reasons for disassociating any current hearing loss from the noise exposure in service, so long as the examiner also provides some discussion of the underlying medical rationale and reasoning for this expectation.  The examiner should also consider any additional noise exposure the Veteran may have had since service as a possible cause of his current hearing loss and tinnitus, including any occupational noise exposure in his civilian job or in his recreational activities, such as from small arms and aircraft engines.


The Board ultimately will have to access the Veteran's credibility, so not just competency, regarding whether he has experienced continuous hearing loss and tinnitus since the noise exposure in service versus any additional noise exposure since service to determine the ultimate probative value of his lay testimony concerning this and the cause of his hearing loss and tinnitus.

If the examiner determines that he/she cannot provide this requested medical nexus opinion without resorting to mere speculation, then he/she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

It therefore is absolutely imperative the examiner review the claims file for the pertinent history, including the records and audiograms concerning the Veteran's service, his lay testimony, and the report of the May 2010 VA compensation examination that has provided opinion concerning the cause of the hearing loss and tinnitus but has been determined insufficient in its reasoning or rationale.


2.  Also schedule another VA examination for additional opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's left ankle disorder is related to his military service - in particular, to the initial injury he sustained to this ankle in August 1976, while on ACDUTRA, versus the additional injury he since has sustained to this ankle in August 1989 at his civilian job.  

The term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In making this important determination of causation, please note that it is only required the Veteran have experienced continuity of symptoms (pain, etc.) in his left ankle since that initial August 1976 injury to establish the required continuity of symptomatology under 38 C.F.R. § 3.303(b), not that he necessarily have received continuous treatment ("continuity of care") since that initial injury.  It is permissible, however, for the examiner to consider the severity of the additional, post-service, injury in August 1989, in comparison to the initial injury during service in August 1976, in determining which is the more likely cause of the Veteran's current left ankle disability.

The examination report must include discussion of the rationale for all opinions and conclusions expressed, whether favorable or unfavorable to the claim, if necessary citing to relevant evidence in the file.

If the examiner determines that he/she cannot provide this requested medical nexus opinion without resorting to mere speculation, he/she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

3.  Then readjudicate all three claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


